PER CURIAM.
Gladys Quinn appeals an order of the Unemployment Appeals Commission (UAC) affirming the appeals referee’s determination that her employer fired her for misconduct connected with work, and that she was therefore disqualified from receiving unemployment benefits. We affirm because the record contains competent, substantial evidence to support the appeals referee’s conclusion that Quinn’s employer fired her for “misconduct” sufficient to justify denial of unemployment benefits. See Suluki v. Unemp. Appeals Comm’n, 644 So.2d 552 (Fla. 5th DCA 1994); Stahl v. Florida Unemp. Appeals Comm’n, 502 So.2d 78 (Fla. 3d DCA 1987); Hines v. Dept. of Labor & Emp. Sec., 455 So.2d 1104 (Fla. 3d DCA 1984).
BLUE, A.C.J., and FULMER and NORTHCUTT, JJ., concur.